IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1999
                           Filed September 11, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRENNA FOLKERS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Brook K.

Jacobsen, District Associate Judge.



      The defendant challenges the sufficiency of the evidence to support her

conviction of child endangerment. AFFIRMED.



      Mark C. Smith, State Appellate Defender, (until withdrawal) and Maria

Ruhtenberg, Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Potterfield, P.J., and Tabor and Greer, JJ.
                                        2


POTTERFIELD, Presiding Judge.

      Brenna Folkers challenges the sufficiency of the evidence supporting her

conviction of child endangerment following a trial to the bench. The State had

the burden to prove beyond a reasonable doubt (1) Folkers was the parent

having custody or control over V.W., (2) V.W. was under the age of fourteen, and

(3) Folkers knowingly acted in a manner that created a substantial risk to V.W.’s

physical, mental, or emotional health or safety. See Iowa Code § 726.6(1)(a)

(2017); see also State v. Millsap, 704 N.W.2d 426, 436 (Iowa 2005) (providing

“child,” as used in the statute, refers to a minors under the age of fourteen).

Folkers challenges only the third element.

      We review sufficiency-of-the-evidence claims for correction of errors at

law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). We “consider all of the

record evidence viewed ‘in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.’” Id. (citation

omitted).

      Here, the court concluded Folkers’s “acts of permitting illegal drugs to be

present and repeatedly used in the residence shared with V.W. created a

substantial risk to his physical, mental, or emotional health or safety.” Folkers

does not dispute that she aware there was marijuana and hash oil kept in the

home or that she had used both in the home before. She maintains there was

not enough evidence to support a determination she acted in a way that created

a substantial risk to V.W. because there was no evidence he was in the home or

that she was parenting him at the times when she used the illegal drugs.
                                        3


Additionally, she maintains the evidence at trial established the drugs were kept

in a secured place that V.W. could not access.

      We agree that the State did not present any evidence that V.W. was in the

home or that Folkers was parenting him when she used the drugs. But the

district court concluded the more credible evidence established the drugs were

kept in an unlocked cabinet in the bathroom, which V.W.—who was almost two

and a half years old at the time—could access. Although Folkers told the police

and her husband testified at trial that the cabinet was kept locked, video footage

from an officer’s body camera admitted at trial showed the husband opening the

cabinet without first unlocking it. Additionally, the husband testified a baby gate

was used to keep V.W. from being able to access the bathroom area, but no gate

appeared in the body camera footage. Keeping marijuana and hash oil in the

home where a toddler can access it creates a substantial risk to the child’s

safety. See State v. Maaske, No. 06-0145, 2007 WL 750632, at *2 (Iowa Ct.

App. Mar. 14, 2007) (affirming babysitter’s conviction for child endangerment

when she was aware of the presence of crack cocaine and marijuana in the

apartment and allowed the children to be there); see also State v. Bailey, No. 18-

0736, 2019 WL 1933996, at *5 (Iowa Ct. App. May 1, 2019) (finding a factual

basis supported the grandmother’s guilty plea to child endangerment when the

grandmother placed her purse, which she knew contained several controlled

substances, on the floor where the children could access it).

      Because substantial evidence supports Folkers’s conviction, we affirm.

      AFFIRMED.